Mr.      Maurice Mitchell,Pro-se
                                  Specialized Legal technician
                                     Southern Career Institute                 :•
                           Paralegal School of 'arts' & 'Scinece'
                                 [Pjaralegal Nofl P-7g-9169-Z
                                 illiara J. Estelle Unit,TDCJ,I-D
                                         TDCJ, I-D No# 648121
                                             264 P.M. 3478


          0^ *•                        Huntsville, Texas 777320




                     0d&\ .••..•;,:•      ,;,v '       .
            •ooCN                      .:v';-",n•"''•.•'December 15,'2014
TO THE CLERK                  ££* ?#?^3,'?,?«<s' *.:- ••">'• r'i:-".' "-v•;.-. v.-
TEXAS COURT OP CRIMINAL APPEALS
P. 0. Box 12308/ Capitol station
Austin* Texas
                    78711-2308

Hon; Chris Daniel*Clerk
179TH Criminal District court
1201 Franklin St
Houston* Texas
              77210

RE:     MAURICE MITCHELL V. STATE
        ON APPLICATION FOR WRIT OF HABEAS CORPUS



Dear Mr. Daniel 6 Court of Criminal appeals clerk»

 ; ,Please ;be advisedvvl am in a.;precarioussSituationrwhereas TDGJ,#,officials;,
have;blocked >h»v in a cell on.G-5: status, CLOSE CUSTODY^,:[AraERjvsI^;w^ ^thout
provocation) assaulted by.a SERGEANT?.JASON WILLIAMS,- out of retaliation;for .
filing     grievances*      on    his.co-workers. The false disciplinary case for which
I was sent to'•': close custody/ case number [20015000078873 was OVERTURNED on
grievance.not [2015013118] on NOVEMBER 13/ 2014 but YET, I'm STILL on diosa
custody, because they have orogrillaa ANOTHER THREE [3] false cases on me just in
case, I have one        OVERTURNED. A Second one case #200150027471] was also OVERTURNED.
  .As of December 08, ;2014 ALL LAW LIBRARY STAFF, those who handle indigent
supplies (I am indigent), are refusing to provide me with typing paper, and
has even confiscated <the              indigent supply             envelope,          used      for mailings, so
 that I CAN NOT USE THE MAIL. —                -....., .^fM •,„...- .- ,,,,.:[„ v,'= •>.-*' „,,0 .. ,,,, ^ .•„,
  .:-   These DENIAL         have been going on. since                SEPTEMBER. 29,              2014,       and have
 INTENSIFIED.' .                 ''''•„»/ -, ,..:7,v V(.,;,. '-. ""'•.v.,-.''.--•.•,•.-. .'•.'.-.',
      .My Present concern is that on OCTOBER 20, 2014 I filed in the convict
 ing    courtmy     Application        for   habeas        corpus relief cause number 662,120[C].
 On November 06, 2014 THE STATE thru Mr. ANDREW j.,<SMITH gave .it's ORIGINAL
'•ANSWER, and v PROPOSED FINDINGS OF[FACTS & OGWGLUSlbN of law, recommending that
;relief ::bs..; denied, :Asserting,lj;that .applicant failed to satisfy ^article 11.07
 4(I),rf?that;-.the.,, factuait- and 'legal:-'%-basis;,of'|he?;.ciaim,was unayailable'-jWhen
 the first application was filed.
           notice;

 BEFORE, : the trial         court,    compiled     IT"S   FILINGS OF FACTS AND CONCLUSION

 OP LAW,      and     forwarded all documents to the Court of Criminal appals, [A]p~
 plicant submitted the following for consideration by the trial court;

           (i).     APPLICANT'S MEMORANDUM OF LAW IN SUPPORT OF HABEAS CORPUS filed
           NOVEMBER 04, 2014 . NOTICE: THIS MEMORANDUM EXPLAINS THE STATE IMPEDIMENTS
           PLACED UPON APPLICANT, which effectively prevents him from presenting
           his claims    earlier, and even NOW.
           (ii).    APPLICANT'S PROPOSED FINDINGS OF FACTS & CONCLUSION OF LAW,
           with     BRIEF IN SUPPOST,      Dated:    NOVEMBER   13, 2014. The letter to the
           CLERK ecplained that applicant was UNABLE TO SERVE A COPY UPON THE
           District Attorney's office [IMPEDIMENTS], and asked, Mr. Smith to retriave
           a copy from the clerk's files;
           (iii). APPLICANT'S NON-SUPERSEDING APPLICATION FOR WRIT OF HABEAS CORPUS,
                  AMENDMENT TO THE'* ORIGINAL, along with;
           (iv). APPLICANT'S MEMORftHHJH OF LAW IS SUPPORT OF APPLICANT'S AMENDED
           AND NON-SUPERSEDING APPLICATION FOR WRIT OF HABEAS CORPUS, dated;
           NOVEMBER 18, 2014. :           -•                    .•_......-.-*-......--...-

       Thus, applicant submitted FOUR [4] MORE documents to be considered
 by the    Trial court PRIOR, to transferring the application to the court
 of Criminal appeals        for fi&al disposition.
           The K08SHBER 18« 2014 letter to the clerk, AGAIN explained that appli
  cant   simply was not able to provide a copy of the documents to the Aast;
District Attorney/and asked [HIM] to obtain a copy froma the Clerk's files.
       Today is now DECEMBER 15, 2014, and the clerk's office HAS NOT ACKNa-JLEDG-
ED    RECEIPT of documents (1) thru (iv) above, nor has he indicated that
those crucial documents will be forwarded to the TEXAS    COURT   OF CRIMINAL
APPELAS for consideration along with applicant's ORIGINAL FILINGS???

       Dear Hr.        Daniel,   Please   respond.    DID YOU FORWARD THOSE DOCUMENTS TO
the texasj COURT OF criminal appeals for consideration??? Namc&rTHECOKP'sa^imTO
TRZfcHER THE DOCU^NCS -ID/TrlE [02&KDID NH? REACH: APPLICRMT UTHL N0VHEHL20, .2014 doted; 11/12/14,
       TO the        clerk of    the   Court, of CriminalAppeals, Please agKHomsSga,
,(ACSHOWLEDGBj# whether or not your office BECEIVEDi the documents named above
 in conjunction with, applicant's OCTOBER 20, 2014 APPLICATION FOR HABEAS
CORPUS RELIEF, filed in the trial court.
                                 i

       If     [I]    do not receive any reply from Houston or Austin on or before
January 05, 2014 I will assume the documents were not forwarded, and I must
compile yet [ANOTHER] set afc documents and forward them myself to the court
of criminal appeals.
                           Please respond forthwith.

                                          Respectfully:

cc/files